Matter of Jayden G. (Romanus G.) (2016 NY Slip Op 04939)





Matter of Jayden G. (Romanus G.)


2016 NY Slip Op 04939


Decided on June 22, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 22, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
SHERI S. ROMAN
HECTOR D. LASALLE
BETSY BARROS, JJ.


2015-04078
 (Docket No. N-13889-13)

[*1]In the Matter of Jayden G. (Anonymous). Administration for Children's Services, petitioner- respondent; 
andRomanus G. (Anonymous), respondent; Geraldine C.-G. (Anonymous), nonparty-appellant.


Mark Brandys, New York, NY, for nonparty-appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Richard Dearing and Kathy Park of counsel), for petitioner-respondent.
Karen P. Simmons, Brooklyn, NY (Saira Wang and Janet Neustaetter of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Kings County (Daniel Turbow, J.), dated April 22, 2015. The order, insofar as appealed from, after a hearing, upon releasing the subject child to the custody of the nonrespondent mother, did so under the supervision of the Administration for Children's Services for a period of 12 months and directed her to complete domestic violence counseling.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
The nonrespondent mother appeals from an order of disposition which, among other things, released the subject child to her custody under the supervision of the Administration for Children's Services for a period of 12 months and directed her to complete domestic violence counseling. The appeal has been rendered academic, since the order expired by its own terms on April 22, 2016, and the mother completed a domestic violence counseling program. Therefore, any corrective measures which this Court might take would have no practical effect (see Matter of Shaquan A. [Fan Fan A.], 137 AD3d 1119, 1119; Matter of David P. [Elisa P.], 130 AD3d 739, 740; Matter of Daniel A. [Sandra M.], 122 AD3d 834, 835). Contrary to the mother's contention, this matter does not warrant invoking the exception to the mootness doctrine (see Matter of Anthony C. [Juan C.], 99 AD3d 798, 799; Matter of Zawyer C., 95 AD3d 1009, 1009).
ENG, P.J., ROMAN, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court